DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 12/20/2021.
Applicant’s arguments, see pages 8 and 9, filed 12/20/2021, with respect to claims 24, 43, and 44 have been fully considered and are persuasive.  The rejection of claims 24-34 and 41-46 has been withdrawn. 
The Amendments to Claims 24-25, 38, and 43-44, filed 12/20/2021, are acknowledged and accepted.
The Cancellation of 1-23, filed 12/20/2021, are acknowledged and accepted.

  Reasons for Allowance
Allowable Subject Matter
Claims 24-46 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a magnetic eraser for erasing markings drawn on a magnetophoretic type magnetic sheet having all the claimed features of applicant's instant invention, specifically including: a first magnetic body placed between a first surface of the housing and the magnet, the first magnetic body controlling a strength and direction of the magnetic force generated from the magnet, the magnet and the first magnetic body being rotationally fixed inside the housing, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872